Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 04, 2014

The Court of Appeals hereby passes the following order:

A15A0465. ROBERT ALEXANDER v. THE STATE.

      In 1979, Robert Alexander pled guilty to robbery by intimidation. Years later,
he filed a motion for out-of-time appeal.1 Following a hearing, the trial court denied
the motion on June 13, 2014. Alexander filed a notice of appeal on August 29, 2014.
      To be timely, a notice of appeal must be filed within 30 days after the entry of
an appealable judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction upon this Court. Couch v.
United Paperworkers Intern. Union, 224 Ga. App. 721 (482 SE2d 704) (1997).
Because Alexander filed his notice of appeal 77 days after entry of the trial court’s
order, his appeal is untimely, and it hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                  11/04/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        The trial court granted Alexander’s motion for out-of-time appeal without a
hearing, and the appeal was docketed as A13A0563. We remanded the case to the
trial court to conduct a hearing on the motion.